Citation Nr: 1126498	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  10-25 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to a disability rating in excess of 40 percent for osteoarthritis of the lumbar spine. 

3.  Entitlement to a disability rating in excess of 20 percent for osteoarthritis of the thoracic spine. 

4.  Entitlement to a disability rating in excess of 20 percent for right lower extremity peripheral neuropathy. 

5.  Entitlement to a disability rating in excess of 20 percent for left lower extremity peripheral neuropathy. 

6.  Entitlement to a higher level of special monthly compensation (SMC) based on the need for aid and attendance.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from April 1979 to November 1983, and from July 1987 to February 1990.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

As will be addressed below, service connection is already in effect for headaches.  The issue of entitlement to a disability rating in excess of zero percent for muscle tension headaches has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  See 38 C.F.R. §19.9(b)(2010). 

The rating claims for osteoarthritis of the lumbar and thoracic spine, and peripheral neuropathy of the lower extremities, as well as the claim for a higher level of SMC are addressed in the REMAND below and are therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.



FINDING OF FACT

Service connection for headaches has been in effect since February 15, 1990.


CONCLUSION OF LAW

There is no question of law or fact to be decided regarding service connection for headaches.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.101 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  This is such a case.  As discussed below, there remains no question of law or fact to be decided; instead, the claim sought on appeal has already been granted.  The VCAA is therefore inapplicable and need not be considered with regard to the claim for service connection for headaches.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004 (June 23, 2004).


Service connection for Headaches

In a letter received in December 2008, the Veteran's spouse wrote that the Veteran suffers headaches that are caused by his diabetes.  The RO interpreted this as a claim for service connection for headaches.  The RO purported to deny the claim in the August 2009 rating decision on appeal.  However, a review of the claims file indicates that service connection for muscle tension headaches was granted in an October 1990 rating decision.  A zero percent rating was assigned under Diagnostic Code 8199-8100, effective February 15, 1990.  This rating continued to be listed on rating sheets until August 2005, when the word headaches was dropped, and the disability was listed as "MUSCLE TENSION," although the diagnostic code remained 8199-8100 (migraine).  

Regardless of classification, service connection is in effect for headaches, and there is no cognizable basis to distinguish the headaches reported by the Veteran's spouse in December 2008 from his service-connected muscle tension headaches.  A VA examiner found in July 2009 that his muscle tension headaches were not related to diabetes mellitus; however, the examiner did not distinguish the headaches currently reported from the service-connected headaches.  In sum, there is no valid claim for service connection for headaches, as service connection has already been granted.  

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105 the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  

Here, as the benefit sought on appeal has already been granted, there remains no question of law or fact to be decided.  Accordingly, dismissal is the appropriate disposition.  



ORDER

Service connection for headaches is dismissed.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

In a VA Form 21-4138 received in June 1992, the Veteran informed the RO that he was in receipt of 100 percent disability benefits from the Social Security Administration (SSA).  To date, no attempt has been made to obtain records from SSA or a copy of the decision granting benefits.  

When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C. § 5103A when "there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits"); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments).  This duty extends to obtaining a copy of the SSA decision awarding or denying benefits.  Id. at 371; Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996).  

In Murincsak, the U.S. Court of Appeals for Veterans Claims (CAVC) explained that even where the decision awarding SSA benefits was made years before a current claim, the records held by SSA may continue to have relevance, as SSA is obligated to discontinue disability benefits based on a change in a recipient's employability status, and SSA conducts periodic examinations to determine the employability status of recipients.  Murincsak, 2 Vet. App. at 371.  The CAVC further observed that, even if the records held by SSA are stale and there is ample recent evidence as to the present disability status of the claimant, the SSA records remain relevant for the purposes of VA's duty to assist in order to accurately rate a veteran's disability in light of his or her entire medical history.  Id. at 371-72; see also 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42.

Accordingly, when the record suggests that SSA may have records pertinent to the appellant's claim, but which have not been obtained, either a remand is required to obtain the records, or a non-conclusory explanation needs to be provided as to why the SSA records would have no reasonable possibility of substantiating the claim.  See 38 U.S.C.A. §§ 5103A(a), 5103A(b)(1), 7104(d)(1).  The Board finds that there is no basis in the record to date that would permit a conclusion that SSA records are not relevant to the claims on appeal.  

VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  These records include but are not limited to records from other Federal agencies, such as the Social Security Administration.  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.

Accordingly, the case is REMANDED for the following action:

1.  Make as many requests as are necessary to obtain the Veteran's SSA records, and end such efforts only if it is determined that the records sought do not exist or that further efforts to obtain those records would be futile. 

2.  After completing the requested action, and any additional notification and/or development deemed warranted, the rating claims for osteoarthritis of the lumbar and thoracic spine, and peripheral neuropathy of the lower extremities, as well as the claim for a higher level of SMC should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO/AMC should furnish to the Veteran an appropriate Supplemental Statement of the Case, and should afford the Veteran the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


